Citation Nr: 1534915	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  14-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left eye asteroid hyalosis.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1954 to July 1957, and from January 1959 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


In April 2015, the Board, in pertinent part, remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current disability of left eye asteroid hyalosis.  

2.  The left eye asteroid hyalosis did begin during service. 

3.  The left eye asteroid hyalosis is not otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for left eye asteroid hyalosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in May 2011, prior to the initial adjudication of the claim in August 2012.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The May 2011 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, a VA examination report from May 2012, a supplemental VA medical opinion from July 2015, and the Veteran's statements.  

The Veteran was afforded a VA examination in May 2012 in connection with the claim of service connection for left eye asteroid hyalosis.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2012 VA examination, coupled with the addendum opinion, is adequate with regard to the claim of service connection for left eye asteroid hyalosis.  In review of the opinion provided by the May 2012 VA examiner, the Board determined that clarification was needed to determine the relationship between the left eye asteroid hyalosis and refractive error; therefore, in April 2015, the Board remanded this issue for a supplemental medical opinion, which was obtained in July 2015.  The July 2015 supplemental medical opinion considered all the pertinent evidence of record, to include the statements of the Veteran, was based on a factually accurate history, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).   

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.
 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, asteroid hyalosis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claim do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Generally, refractive errors are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.1.d.  In the absence of a superimposed disease or injury, service connection may not be granted for refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection Analysis

The Veteran contends that service connection is warranted for left eye asteroid hyalosis.  Specifically, the Veteran contends that during service he was exposed to tear gas and other types of gases, flashes and explosions from artillery, and gunpowder residue, all of which contributed to his current loss of vision.  See e.g., May 2011 Statement, April 2012 Statement, January 2014 Statement.  

In April 2015, the Board denied service connection for a bilateral refractive error of the eyes and for bilateral pseudophakia (artificial lens replacement following cataract surgery).  Also in April 2015, the Board remanded the claim for service connection for left eye asteroid hyalosis for a supplemental VA medical opinion to clarify the relationship between asteroid hyalosis and the Veteran's refractive error.  The July 2015 VA examiner indicated that, while the Veteran's asteroid hyalosis and refractive error both can result in decreased visual acuity, asteroid hyalosis is a separate and unrelated condition from a refractive error.  Therefore, the Board will adjudicate the Veteran's claim as a distinct eye disability.  

Hyalosis is defined as "degenerative changes in the vitreous body."  See Dorland's Illustrated Medical Dictionary 875 (32nd ed., 2012).  Asteroid hyalosis is defined as "a condition of the eye, usually unilateral and in older men, characterized by spherical or star-shaped, calcium-containing opacities in the vitreous body that appear to sparkle when illuminated under an examining light.  Vision is usually unaffected."  Id.  

The Board first finds that the Veteran has a current eye disability manifested by left eye asteroid hyalosis.  Private treatment records beginning in June 2010 indicate a diagnosis of asteroid hyalosis of the left eye.  The May 2012 VA examiner also noted asteroid hyalosis in the left eye.  

After a careful review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's current asteroid hyalosis did not begin in service and is not otherwise related to active service.  In this regard, the Veteran has not advanced any contention specific to service connection for asteroid hyalosis, but instead has advanced arguments either regarding visual acuity in general or specific to refractive error and cataracts.  

Regarding visual acuity, the Veteran contends that he incurred decreased visual acuity during active service because he entered service with 20/20 vision, but left service requiring corrective glasses.  See e.g., May 2012 VA Examination Report.  The July 1954 service entrance examination report indicates 20/20 vision bilaterally.  The July 1957 service examination report (at the time of the Veteran's separation from his first tour of service) indicates 20/20 vision bilaterally.  The January 1959 service examination report (at the time of the Veteran's entrance to his second tour of service) indicates 20/20 vision bilaterally.  An October 1960 service treatment record indicates 20/25 uncorrected vision bilaterally, which was corrected to 20/20 through prescription glasses.  The February 1962 service separation examination report indicates corrected 20/20 vision bilaterally.  

A June 2010 private treatment record indicates the Veteran presented with a history consistent with probable movement of asteroid hyalosis of the left eye, likely due to vitreous shifting with age-typical changes.  The June 2010 private treatment record noted moderate asteroid hyalosis in the left eye.  

Upon VA examination in May 2012, uncorrected visual acuity was 20/100 bilaterally, with corrected visual acuity of 20/25 in the right eye and 20/40 in the left eye.  Following VA examination in May 2012, the VA examiner indicated that the Veteran's refractive error was first noted in service, but opined that the left eye asteroid hyalosis is not related to the refractive error noted in service.  The VA examiner assessed that the Veteran's asteroid hyalosis is the cause of the slightly reduced vision noted in the left eye, but concluded with the opinion that the current eye disorder was not incurred in or caused by service.  

In the April 2015 Remand, the Board determined that clarification of the May 2012 VA examiner's opinion was needed.  Specifically, the Board indicated that, while refractive errors are "not subject to service connection, service connection may be granted for an additional disability due to a disease or injury superimposed upon a defect during service."  See also VAOPGCPREC 82-90.  Therefore, the Board requested clarification as to whether the Veteran's asteroid hyalosis was an additional disability superimposed upon the refractive error defect first diagnosed in service.  

In July 2015, the same VA examiner who performed the May 2012 VA examination provided a supplemental medical opinion that the asteroid hyalosis is a separate and unrelated condition from the Veteran's refractive error and is not an additional disability superimposed on the refractive error diagnosed in service.  As rationale, the VA examiner indicated that the corrected visual acuity noted during the May 2012 VA examination "is almost exactly the same as the refractive error noted" during the February 1962 service treatment record.  The VA examiner indicated that corrected visual acuity in the Veteran's right eye changed from 20/20 in February 1962 to 20/25 in May 2012, which the VA examiner attributed to the normal progression of the refractive error.  The VA examiner then reasoned that, if the asteroid hyalosis were not present in the left eye, he "would expect the corrected vision in the left eye to be about the same as in the right eye, that is, 20/25.  The small additional decrease in vision down to 20/40 in the left eye is attributable to the asteroid hyalosis."  

The VA examiner in July 2015 further explained that asteroid hyalosis is an age-related change, but the exact cause of the change is not known.  The VA examiner explained that reduced vision due to asteroid hyalosis is not the same as reduced vision due to a refractive error.  The VA examiner indicated the Veteran's reduced vision noted during service was correctable to 20/20, in contrast to current findings where visual acuity in the right eye was correctable to 20/25, but only to 20/40 in the left eye.  The VA examiner opined that, because the Veteran's visual acuity was correctable to 20/20 during service, the evidence did not suggest that asteroid hyalosis was present during service.  In conclusion, the VA examiner concluded that the asteroid hyalosis is not an additional disability superimposed on the refractive error, and is not caused or aggravated by the refractive error.  

The Board finds the May 2012 and July 2015 opinions provided by the VA examiner, taken together, to be competent and probative evidence.  The VA examiner reviewed the claims file, interviewed the Veteran, performed an eye examination, and provided medical opinions supported by well-reasoned rationale.  

The Board finds that the Veteran is competent to report symptoms of reduced vision that he perceives through his own senses.  See Layno, 6 Vet. App. 465, 469.  However, insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of the Veteran's current asteroid hyalosis falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Asteroid hyalosis requires specialized training for a determination as to diagnosis and causation.  Under the facts of this case that involve various eye disorders and what appear to be refractive error assertions and findings, and the medically complex nature of the eye disability, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between the current disability and service.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the current asteroid hyalosis did not begin during active service and is not related to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left eye asteroid hyalosis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for left eye asteroid hyalosis is denied. 


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


